EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John H. Allie on February 25, 2021.
The application has been amended as follows:
CLAIM 1:
In lines 10-11, replace “its respective” with --the at least one--.
CLAIM 4:
In line 3, replace “feeder and” with --feeder,--.
In line 5, delete “that the coupling device of the feeder”.
CLAIM 5:
In line 4, replace “respective” with --at least one--.
CLAIM 6:
In line 1, replace “the” with --each--.
CLAIM 7:

CLAIM 8:
 In line 3, before “feeder” insert --respective--.
In lines 3-4, delete “in the respective feeder”.
In line 5, before “feeder” insert --respective--.
In line 9, replace “respective” with --at least one--.
CLAIM 11:
In line 3, replace “feeder and” with --feeder, --.
In lines 5-6, delete “of the coupling device”.  
CLAIM 12:
In line 4, replace “respective” with --at least one--.
CLAIM 13:
In lines 4-5, replace “function monitoring the power system related condition of the respective feeder and” with --functions,--.
In line 7, replace “respective” with --at least one--.
CLAIM 15:
In line 3, replace “respective” with --at least one--.
CLAIM 16:
In line 3, replace “feeder and” with --feeder, --.
In line 5, delete “that the state of the coupling device”.

In line 4, replace “respective” with --at least one--.
CLAIM 18:
In line 1, replace “the” with --each--.
CLAIM 20:
In line 20, replace “16” with --18--.
In line 3, after “feeder” insert --associated with the coupling device--.

Reasons for Allowance
The amendments made have overcome the previous claim objections.  Therefore claims 1-20 are allowed for the reasons discussed in the previous action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836